                     Case 2:17-cv-02110-KJD-CWH Document 31 Filed 01/04/19 Page 1 of 2



                1    Kirsten A. Milton, Bar No. 14401
                     Donald Paradiso, Bar No. 12845
                2    JACKSON LEWIS P.C.
                     3800 Howard Hughes Parkway, Suite 600
                3    Las Vegas, Nevada 89169
                     Email: kirsten.milton@jacksonlewis.com
                4    Email: donald.paradiso@jacksonlewis.com
                     Tel: (702) 921-2460
                5    Fax: (702) 921-2461

                6    Attorneys for Defendants

                7    David Saxe Productions, LLC, Saxe
                     Management, LLC and David Saxe
                8
                                                   UNITED STATES DISTRICT COURT
                9
                                                          DISTRICT OF NEVADA
              10
                     ALEXANDER MARKS, an individual,                   Case No. 2:17-cv-02110-KJD-CWH
              11
                                     Plaintiff,
              12                                                        STIPULATION AND ORDER TO EXTEND
                     vs.                                                TIME FOR DEFENDANTS TO FILE
              13                                                        ANSWER TO COMPLAINT
                     DAVID SAXE PRODUCTIONS, LLC;
              14     SAXE MANAGEMENT, LLC; DAVID                        (First Request)
                     SAXE, an individual; EMPLOYEE(S) /
              15     AGENT(S) DOES 1-10; and ROE
                     CORPORATRIONS 11-20, inclusive,
              16
                                     Defendants.
              17

              18            Defendants DAVID SAXE PRODUCTIONS, LLC; SAXE MANAGEMENT, LLC; and

              19     DAVID SAXE (“Defendants”), by and through their counsel of record, and Plaintiff Alexander

              20     Marks (“Plaintiff”), by and through his counsel of record, hereby stipulate and agree to extend the

              21     time for Defendants to file their Answer to Plaintiff’s Complaint.

              22            Specifically, the parties stipulate and agree that:

              23            1.       Defendants shall have a one-week extension of time, through and including January

              24     14, 2019, to file an Answer to Plaintiff’s Complaint;

              25            2.       On December 18, 2018, the Court granted the parties’ Stipulation and Order to

              26     Extend Discovery Deadlines, which also included setting the deadline for Defendants’ Answer as

              27     January 7, 2019. ECF No. 30.

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:17-cv-02110-KJD-CWH Document 31 Filed 01/04/19 Page 2 of 2



                1            3.        In light of the holidays and unanticipated, extensive litigation in another matter,

                2    Defense counsel needs a brief one-week extension of time to prepare Defendants’ Answer in this

                3    case.

                4            This stipulation and order is sought in good faith and not for the purpose of delay. No prior

                5    request for an extension of time to file Defendants’ Answer has been made.

                6            Dated this 4th day of January, 2019.

                7

                8    JEFFREY GRONICH, ATTORNEY AT LAW                     JACKSON LEWIS P.C.
                9
                     /s/ Jeffrey Gronich                                  /s/ Kirsten A. Milton
              10                                                          Kirsten A. Milton, Bar No. 14401
                     Jeffrey Gronich, Esq., Bar No. 13136                 Donald P. Paradiso, Bar No. 12845
              11     1810 E. Sahara Ave., Suite 109                       3800 Howard Hughes Parkway, Suite 600
                     Las Vegas, Nevada 89104                              Las Vegas, Nevada 89169
              12
                     Attorney for Plaintiff Alexander Marks               Attorneys for Defendants
              13
                                                                          David Saxe Productions, LLC, Saxe
              14                                                          Management, LLC and David Saxe
              15

              16                                             ORDER
              17                                             IT IS SO ORDERED.
              18
              19
                                                             United States District/Magistrate Judge
              20                                                    January 7, 2019
                                                             Dated:
              21
                     4821-7805-9601, v. 1
              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
   LAS VEGAS                                                            -2-
